Citation Nr: 1228485	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  05-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for a left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a noncompensable disability rating for the Veteran's left knee strain.  Subsequently, in an April 2005 rating decision, the RO increased the Veteran's disability rating for a left knee strain to 10 percent, effective February 27, 2002.  Additionally, in a May 2012 rating decision, the Veteran was granted a separate 20 percent disability rating for a torn meniscus of the left knee, effective February 27, 2002.

In April 2009, the claim was first reviewed by the Board, at which time the claim was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim for an increased disability rating in excess of 10 percent for his left knee strain.  The Court issued a December 2009 Order vacating the April 2009 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

This matter was previously remanded by the Board for further development in March 2010, November 2010, June 2011, and January 2012.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a May 2012 "Not-Ready-To-Rate" form, the AMC Review Board stated that the claims filed was reviewed and it was determined that the case was NOT ready-to-rate for the following reasons: Return c-file to examiner from the February 13, 2012 joint examination.  The examiner failed to reconcile the conflicting examination findings in the June 2010 VA examination report and the August 2011 VA examination report.  However, the claims file does not contain any reports that show the actions discussed by the AMC were completed.

Additionally, in the June 2012 brief, the Veteran's representative stated that the case was not ready for appellate review due to the AMCs failure to comply with the instructions contained in the June 2012 remand.  Specifically, the Veteran's representative noted the AMCs May 2012 deferral form, which stated that Veteran's claim was not ready for review and needed to be returned to the February 2012 VA examiner to answer additional questions.  Furthermore, the representative pointed out that the February 2012 VA examiner had previously evaluated the Veteran, when the Board remand directives instructed the AMC to schedule the Veteran for a VA examination with a VA examiner who had not previously examined him.  

As such, the Board finds that a remand is necessary in order to resolve the issues that were discussed by the Veteran's representative in the June 2012 brief. 

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a new VA examination with an examiner who has not previously examined him, to determine the current level of severity of his left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should write a comprehensive report discussing the current severity of the Veteran's left knee disability.  All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of the left knee on extension and flexion.  

The examiner should also be asked to determine whether the left knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the left knee and, if so, whether those symptoms are slight, moderate, or severe.  

Furthermore, the examiner should state whether the Veteran has any ankylosis of the left knee.  

In addition, the examiner should state if the Veteran has dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Additionally, the examiner should state if the Veteran has symptomatic removal of semilunar cartilage.

The examiner should also state whether the Veteran has impairment of the tibia and fibula and, if so, describe the impairment.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


